Case 1:21-cv-00786-ELR Document9 Filed 03/26/21 Page 1 of 32

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF GEORGIA

ATLANTA DIVISION
LONNIE LOVE, )
)
Plaintiff, )
Vv. ) CIVIL ACTION FILE

) NO. 1:21-cv-00786-ELR
STATE FARM FLORIDA )
INSURANCE COMPANY, )
)
Defendant. )
)

 

PLAINTIFF'S INITIAL DISCLOSURES

Now Comes Plaintiff Lonnie Love, by and through the undersigned counsel,
and submits his Initial Disclosures as required by Fed. R. Civ. P. 26 and LR 26.1,
subject to the Motion to Remand filed by Plaintiff in this matter which asserts that
the Notice of Removal filed by Defendant in this matter was untimely and this
matter should be remanded to the State Court of Fulton County, Georgia.
Reserving all rights and without waiving the claims set forth in Plaintiff's Motion

to Remand, Plaintiff provides as follows:

(1) State precisely the classification of the cause of action being filed, a brief
factual outline of the case including plaintiff's contentions as to what
defendant did or failed to do, and a succinct statement of the legal issues
in the case.
Case 1:21-cv-00786-ELR Document9 Filed 03/26/21 Page 2 of 32

This is a claim for damages as set forth in the Complaint filed by Plaintiff
including, without limitation, breach of contract, bad faith, unfair and
discriminatory trade practices, punitive damages and costs of litigation.

Plaintiff purchased from Defendant a personal articles insurance policy in or
around June 2020, by which Plaintiff insured certain articles of jewelry (Policy
Number: 59-CK-S034-0, the “Policy”). The total value of jewelry insured by the
Policy is no less than One Hundred Thirty Seven Thousand, Two Hundred Dollars
and Zero Cents ($137,200.00, the “Insured Value’). In or around September 2020,
Plaintiff was the victim of a theft of his personal property. As a result of such theft,
Plaintiff's personal property was stolen and not returned including, without
limitation, items insured by the Policy. The Plaintiff suffered economic damages
in excess of the Insured Value. Plaintiff submitted a timely claim with Defendant
pursuant to the Policy (the “Claim”). Defendant acted with bad faith in its handling
of the Claim from the outset. The Claim was assigned to a fraud claims unit
without any reasonable basis to do so. Defendant failed to secure the services of a
third party jeweler or jewelry company to assess the value of the lost property and
to determine whether or not such property could be replaced. Plaintiff cooperated
with all reasonable requests of Defendant in connection with the Claim; however,

Defendant processed the Claim in bad faith and, upon information and belief, with
Case 1:21-cv-00786-ELR Document9 Filed 03/26/21 Page 3 of 32

no intention to pay Plaintiff the value of the Claim. Defendant investigated
Plaintiff as if Plaintiff was a criminal. Plaintiff received no reasonable explanation
from Defendant as to why Defendant treated him in such a way. Defendant made
unreasonable requests for documentation that were meant to harass and annoy
Plaintiff and were not necessary for Defendant to verify the Claim and its amount.
Upon information and belief, Defendant actions against Plaintiff and refusal to pay
the Claim were motivated by bias. Defendant breached its contract with Plaintiff,
acted in bad faith, engaged in unfair acts or practices in connection with the
insurance business in violation of applicable law including, without limitation,
O.C.G.A. § 33-4-6, and acted in a willful and malicious manner against Plaintiff.

The issues for determination are whether or not Defendant breached its
contract with Plaintiff, acted in bad faith, engaged in unfair acts or practices in
connection with the insurance business, should be required to pay punitive
damages, should be required to reimburse Plaintiff's costs of litigation pursuant to
O.C.G.A. § 13-6-11, and the amount of the damages due to Plaintiff.

(2) Describe in detail all statutes, codes, regulations, legal principles,
standards and customs or usages, and illustrative case law which
plaintiff contends are applicable to this action.
Case 1:21-cv-00786-ELR Document9 Filed 03/26/21 Page 4 of 32

The personal articles policy with Defendant (Policy Number 59-CK-S034-0) is
applicable to this action and the associated rules, statutes, case law and regulations
associated with insurance policies and breach of contract.

Contract law, interpretation of contracts principles and breach of contract
principles, rules, statutes, case law and regulations are applicable to this action.

Principles, rules, statutes, case law and regulations governing bad faith
processing of insurance claims apply to this matter.

O.C.G.A. § 33-4-6 and associated case law applies in connection with
Plaintiffs claim of unfair acts or practices in the business of insurance.

O.C.G.A. § 13-6-11 and associated case law applies in connection with
Plaintiff's claim for costs of litigation.

Plaintiff reserves the right to rely on additional rules, statutes and case law not
set forth herein. Plaintiff will supplement this response with additional illustrative
case law.

(3) Provide the name and, if known, the address and telephone number of
each individual likely to have discoverable information that you may
use to support your claims or defenses, unless solely for impeachment,
identifying the subjects of the information. (Attach witness list to Initial
Disclosures as Attachment A.)
Case 1:21-cv-00786-ELR Document9 Filed 03/26/21 Page 5 of 32

Please see witness list attached as Attachment A and incorporated herein.
Plaintiff reserves the right to supplement this response with additional witnesses

during the progress of this matter.

(4) Provide the name of any person who may be used at trial to present
evidence under Rules 702, 703, or 705 of the Federal Rules of Evidence.
For all experts described in Fed.R.Civ.P. 26(a)(2)(B), provide a separate
written report satisfying the provisions of that rule. (Attach expert
witness list and written reports to Responses to Initial Disclosures as
Attachment B.)

Please see Attachment B. Plaintiff has not yet retained an expert witness in

connection with this matter but reserves the right to do so and to amend this

response as appropriate.

(5) Provide a copy of, or a description by category and location of, all
documents, data compilations or other electronically stored
information, and tangible things in your possession, custody, or control
that you may use to support your claims or defenses unless solely for
impeachment, identifying the subjects of the information. (Attach
document list and descriptions to Initial Disclosures as Attachment C.)

Please see list contained in Attachment C. Plaintiff reserves the right to
supplement its response to this disclosure and object to the production of any

documents on privilege and other grounds.

(6) In the space provided below, provide a computation of any category of
damages claimed by you. In addition, include a copy of, or describe by
category and location of, the documents or other evidentiary material,
Case 1:21-cv-00786-ELR Document9 Filed 03/26/21 Page 6 of 32

not privileged or protected from disclosure, on which such computation
is based, including materials bearing on the nature and extent of
injuries suffered, making such documents or evidentiary material
available for inspection and copying. (Attach any copies and
descriptions to Initial Disclosures as Attachment D.)

The value of the jewelry stolen from Plaintiff is at least One Hundred Thirty
Seven Thousand, Two Hundred Dollars and Zero Cents ($137,200.00). Defendant
requested that Plaintiff choose from a list of jewelers provided by Defendant for
the purpose of Defendant retaining the selected jeweler to establish the value of the
Claim. To Plaintiff's knowledge, Defendant never retained the selected jeweler,
Solomon Brothers. Plaintiff has suffered additional damages as a result of
Defendant’s actions, the amount of which shall be determined at the trial of this
matter.

Please also see Attachment D. Plaintiff reserves the right to supplement this

response during the progress of this matter.

(7) Attach for inspection and copying as under Fed.R.Civ.P. 34 any
insurance agreement under which any person carrying on an insurance
business may be liable to satisfy part or all of a judgment which may be
entered in this action or to indemnify or reimburse for payments made
to satisfy the judgment. (Attach copy of insurance agreement to Initial
Disclosures as Attachment E.)

See Attachment E.
Case 1:21-cv-00786-ELR Document9 Filed 03/26/21 Page 7 of 32

(8) Disclose the full name, address, and telephone number of all persons or
legal entities who have a subrogation interest in the cause of action set
forth in plaintiffs cause of action and state the basis and extent of such

interest.

None known.

Respectfully submitted this 26" day of March 2021.

THE HERNAN LAW FIRM, PC

/s/ Jamie B. Hernan

Jamie B. Hernan, Esq.

Georgia Bar Number: 348555
10896 Crabapple Road
Roswell, Georgia 30075

Tel: (678) 275-4000

Fax: (678) 265-4000

Email: jamie@hernanfirm.com
Case 1:21-cv-00786-ELR Document9 Filed 03/26/21 Page 8 of 32

Attachment A

The following individuals are likely to have discoverable information related
to this matter (Plaintiff reserves the right to supplement this response as

appropriate):

1. Plaintiff
c/o The Hernan Law Firm PC
Attention: Jamie B. Hernan
10896 Crabapple Road
Roswell, Georgia 30075
Telephone: (678) 275-4000

2. Representatives identified by Defendant in its Initial Disclosures as
representatives of Defendant.

3. Representative(s) of Defendant responsible for maintaining and/or
processing personal articles policy claims.

4. Representative(s) of Defendant responsible for monitoring claims data and
ensuring compliance with federal regulations regarding discrimination.

5. Alex the Jeweler, Inc.
6631 Roswell Road, Suite E
Sandy Springs, Georgia 30328
Telephone: (404) 256-0675

This jeweler sold jewelry insured by the Policy to Plaintiff, provided
associated appraisal(s) and is aware of the Plaintiff's ownership of such
jewelry.
Case 1:21-cv-00786-ELR Document9 Filed 03/26/21 Page 9 of 32

6. Aydin Jewelers, LLC
2955 Peachtree Road, Suite C
Atlanta, Georgia 30305
Telephone: (404) 525-7447

This jeweler sold jewelry insured by the Policy to Plaintiff, provided
associated appraisal(s) and is aware of the Plaintiff's ownership of such
jewelry.

7. Johnny Dang & Co.
6224 Richmond Avenue
Houston, Texas 77057
Telephone: (713) 777-2026

This company made additional upgrades to jewelry insured by the Policy
and is aware of the Plaintiff’s ownership of such jewelry.

8. Solomon Brothers Jewelry
3340 Peachtree Rd NE #1700
Atlanta, Georgia 30326
Telephone: (404) 266-0266

This is the jeweler selected by Plaintiff from a list provided by Defendant of
jewelers to be retained by Defendant to determine the value of the Claim.

9. Brenda S. Henriquez
Henriquez Ins. And Fin Sves., Inc.
18401 Miramar Parkway
Miramar, Florida 33029
Telephone: (954) 613-1010

This is the insurance agent who sold the personal articles policy that is the
subject of this matter to Plaintiff.
Case 1:21-cv-00786-ELR Document 9 Filed 03/26/21 Page 10 of 32

10.Carolina Cayon
Henriquez Ins. and Fin. Svcs., Inc.
18401 Miramar Parkway
Miramar, Florida 33029
Telephone: (954) 613-1010

This is an employee of the insurance agent who sold the personal articles
policy that is the subject of this matter to Plaintiff.

11.International Follies, Inc. d/b/a The Cheetah Lounge
887 Spring St NW
Atlanta, Georgia 30308
Telephone: (404) 724-2330

This is the club operated at the location where Plaintiffs personal property
was stolen. Such entity should have possession of surveillance video related

to such incident.

12.Alexandria Executive Protection and Security Service LLC
5511 Burnt Hickory Road
Acworth, Georgia 30101
Telephone: Unknown

Upon information and belief, this is the company contracted to provide
security services at the Cheetah Lounge on the date of the incident in which

Plaintiffs personal property was stolen.

13.National Parking Solutions, LLC
6100 Lake Forrest Drive, Suite 440
Atlanta, Georgia 30328
Telephone: Unknown
Case 1:21-cv-00786-ELR Document9 Filed 03/26/21 Page 11 of 32

Upon information and belief, this is the company that was contracted to
provide valet services at the Cheetah Lounge on the date of the incident in
which Plaintiff's personal property was stolen.
Case 1:21-cv-00786-ELR Document9 Filed 03/26/21 Page 12 of 32

Attachment B

Plaintiff has not retained or identified an expert witness at this time;
however, Plaintiff reserves the right to retain or consult expert witnesses in this

matter and to supplement this response as appropriate.
Case 1:21-cv-00786-ELR Document9 Filed 03/26/21 Page 13 of 32

Attachment C

The following documents, data compilations or other electronically stored
information, and tangible things in Plaintiff's possession, custody, or control may
be used to support Plaintiff's claim. Plaintiff reserves the right to supplement and

amend this response during the course of this matter.

1. State Farm Personal Articles Policy and Declarations Page (59-CK-S034-0)

2. Incident Report — City of Atlanta Police Department (Incident # 20-250-
0338-00 and supplements)

3. Letter sent on behalf of Plaintiff to Officer Mach with the City of Atlanta
Police Department dated October 2, 2020.

4. Appraisals submitted by Plaintiff to Defendant when setting up the Policy
and during the course of the Claim for a 5.05 cts diamond ring, Oyster
Perpetual Datejust II Rolex watch and approximately 4.50 cts diamond band
ring.

5. Correspondence between counsel for Defendant and Plaintiffs counsel.

6. Correspondence between counsel for Plaintiff and Defendant’s claims

representatives.
Case 1:21-cv-00786-ELR Document9 Filed 03/26/21 Page 14 of 32

7. Sworn Statement in Proof of Loss submitted to Defendant by Plaintiff at

Defendant’s request.
Case 1:21-cv-00786-ELR Document 9 Filed 03/26/21 Page 15 of 32

Attachment D

The attached appraisals have been used in the calculation of damages in this
matter. Plaintiff reserves the right to supplement and amend this response during

the course of this matter.

1. Appraisal — Diamond ring
2. Appraisal — Rolex Watch

3. Appraisal — Diamond Band Ring
 

Case 1:21-cv-00786-ELR Document9 Filed 03/26/21 Page 16 of 32

AYDIN QV JEWELERS

 

APPRAISAL

This is to certify that we are engaged in the jewelry business appraising diamonds, watches, jewelry,
and precious stones of all descriptions. We herewith certify that we have this day carefully examined the

following listed and described articles, the property of:
NAME : Mr. Lonnie Love
ADDRESS: P.O. Box 19897 Atlanta, GA 30325

We estimate the value as listed for insurance or other purposes at the current retail value,
excluding federal and other taxes. In making this Appraisal, we DO NOT agree to purchase or

replace the articles.
APPRAISAL VALUE

 

DESCRIPTION

One diamond ring, 14kt. white gold, set with a single 5.05cts. radiant-cut
diamond in the center, four prongs, measuring 10.55X8.93X6.13mm, J-color,
S12-clarity, GIA report#: 5191985382, with two (2) trapezoid-shaped
diamonds surrounding, 0.90ct. total weight, fourteen (14) emerald-cut
diamonds, 3.50cts. total weight, and fifty-six (56) round brilliant cut
diamonds, 1 .95cts. total weight, shared and prong-set, G-color, VS1-clarity.

 

 

 

$98,500.00

 

The value is:
NINETY-EIGHT THOUSAND FIVE HUNDRED DOLLARS

 

The foregoing Appraisal is made with the understanding that the Appraiser assumes no liability
with respect to any action that may be taken on the basis of this Appraisal.

(Ny A December 27, 2019

jser’s Sigthaturs Date

Manufacturer of Fine Jewelry, Loose Diamonds & Fine Watches
2955 Peacthree Rd N.E., Suite C, Atlanta, GA 30305
404-848-9556

 
 

 

January 18, 2019
F GIA Report NUMbEF .oocccsesesssssceeeecsssscemeee, 5M 91985382

Shape and Cutting Style ....... Cut-Cornered Rectangular
Modified Brilliant
5 Measurements w..eccesccseeceseeee 10.55 x 8.93 x 6.13 mm

Gee eee

 

Carat WeIQNE ......ssecssssstseeeestesesnreee 5.05 Carat
Color Grade J

Clarity Grade Si2

 

eo uLchLacr ae,
Polish

 

 

Very Good
Symmetry Good
Fluorescence Faint

 

Comments: Additional clouds are not shown. Pinpoints
are not shown.

FACSIMILE

tis vepreset‘aline aegtt net

f cesertakon of the erginal SUA Repo. "F's "RINT oe ea
uae RePee pee oid we tig Gia se arene me ‘acsumile.
5191985382 On tad features abit’ a2 72%

Report iroiodes cestas= Secor")

thes vesort at GIA edg

 

 

 

 

 

 

 

 

 

 

 

 

aaa aad GRADING aa
GIA
GIA
COLOR CLARITY
SCALE SCALE
72% ay
medium 2 —— FLAWLESS
os =
thick = Fo INTERNALLY
88.7% =| FLAWLESS
2 -—F — Ee WS,
f eB
none K 2 ws,
a ns
Profile not to actual proportions * yO = VS,
PN 2
‘ ={ 0 "= VS,
= P
= Q = SI
CLARITY CHARACTERISTICS YR = '
—
sg],
+ — is
I
wis Vv +
= Ww 2
x g 4
_y aa
| z LL =

 

 

 

KEY TO SYMBOLS?
" ° Crystat
Feather
Cloud
ap . ONL . a

The rs.t's 4.

. a> .
the diamong ceserizes, ang were cats elet arly te

technig.es ana a MED ing the e754. ey]
$88 9°3 2q. pr o.
Netam at ca thee ant lable TUAattrene; rae

cumeneg g TMS ree:

  

» Tagh sesnx, = Sy
wale ar fy 2, Moreen cere 2: ort
“Red symbets senore anterrat es ty , craractenshts: mers 1 tee eran th tt <terms - - 3
Yenstee Saye, a character stes (int nsines), Green nf place symho's cenate esterra: * ce it 2017 FEM bogie ing ‘le ee . 5:3 “03 fe] 3
Brann ore of 8 F aarrorirnate representation et tne diar9ad and symba.s 50.49 indicate type. pes ter. RR. bye _ 2

Clsity characters. Al canty chyateities may robe shown, Details ct aish e 2015 Wott ne

 
Case 1:21-cv-00786-ELR Document9 Filed 03/26/21 Page 18 of 32 _,

 
   
    
     

 

- / Alppeaisal Certificate

Last Name bowe First Namel-2aas 2 Ie Date s|teli7 L7

Address DAS Ke oor VAX \\s Rad, eS |

City Adrcntn Sie GS A Zip SO2Bl SL E
|
|

 

 

Current Markets: Gold. —SEsté“C«~SS ier LW TTSSC*«é~*dattin ms

This is to certify that we have carefully examined the articles listed below and appraised those articles at
current fair market replacement value. This certificate does not constitute an offer to purchase or replace

articles.

 

DESCRIPTION APPRAISED VALUE
TSE Ver OCS Tok ys
UY aan Sbeialesd Steel Rolex
Bk , Pave Aranord Arial,
~G.00k. Aiamards bezel, .20P4.
im Tand dromnrd (Bo ato),
Geri \ MW 8, AM SASAWT
Tar coBES! Wo. T3310

 

 
  
 
  

 

 

 

 

 

 

 

Bae SORETS > Re Be SA
Rb StS 5B
| Rilaial ad Tiyes
4 PALADIN? AAS TEA, Te

.| Appraised values are based upon our estimates of size and quality, of the aforenteéntioned articles.
| Appraiser assumes no responsibility to any z action whtiohitatay be taken with respect to this document.

|
i
{
}
\

| Appraised By aida “Veodlec Store! OW ART [

 

 

ante ”} agente that
(Print Please} ee “ IGT TF HERAT rotaeee Ba
Appraiser’s Signature noes Ye who12—~ Date shelo

 

ssa tt igs f
BEE -

 

ys UE vn ES wit ae Ts
¢
ahd We noe Po ahs ne Wo.

 

   
  

STK. # APR-100.00
Case 1:21-cv-00786-ELR Document9 Filed 03/26/21

 

 

—————-_ UNIVERSAL GEMOLOGICAL LABORATORY, INC.

APPRAISAL REPORT : Independent Laboratory For
The Certfication Of Dlamonds
And Colored Stones
DATE10/3/2012

CERTIFICATE NO:3132314
One Gent's Round Brilliant Cut Diamond Pave’ Set Band Ring.
Mounting Is Custom Made Of 14 Kt White Gold.

Details Below:
Carats: 4.50 Carats In Total Approximately
Measurements: 1.70-1.80 MM Each Approximately

— Clarity: VS-2/SI-2
Color: G
Total Weight Of The Band Ring Is 10.3 Grams.

 

Photo may not be to scale and is for

COMMENTS ; ; ; general design and appearance purposes.
Graded As Mounting Permits. This Appraisal Is Forins:. 72
Purposes. . This report is based on generally
accepted grading techniques.
: Characteristics are determined using
millimeter gauge, master comparison
Estimated Retail Value: $9,500.00 eee. i ee

UNECE EN
~~ ——-_ LABORATORY REPORT

To Whom It May Concern:

  

Svetlana Moshyakhova,G.G.(GIA)

UNIVERSAL GEMOLOGICAL LABORATORY IMPORTANT LIMITATIONS ON BACK
71 West 47th Street New York, N.Y. 10036 Suite 204 T: 212-921-3324 F: 212-921-4574 www.uglinc.com ©2006 Universal Gemological Laboratory, Inc.
Case 1:21-cv-00786-ELR Document9 Filed 03/26/21 Page 20 of 32

Attachment KE
Case 1:21-cv-00786-ELR Document9 Filed 03/26/21 Page 21 of 32

StateFarm
PS A sur coman Viera dasarance Comba aven, Florida DECLARATIONS PAGE SOE TO UM MARY

 

 

 

 

Po Box 88049
py neg eer Policy Number 59-CK-S034-0
Named Insured Policy Period Effective Date Expiration Date |
: H 19 7481 FAGF PF Lae . ites IB eee rer y 2021
@ riod begins and ends at 12:01 am
LOVE, LONNIE standard ithe at the famed insured's address.

 

PERSONAL ARTICLES POLICY
AUTOMATIC RENEWAL - ff the POLICY PERIOD is shown as 12 MONTHS, this policy will be renewed automatically subject to
the premiums, rules and forms in effect for each succeeding Porey period. If this policy is terminated we will give you
and the Mortgagee/Lienholder written notice in compliance with the policy provisions or as required by law.

: For questions, problems, or to obtain information about coverage call: 954-613-1010

 

Amount of
Ulass of Property ireurance

Jewelry as scheduled $ 137,200

 

Forms, Options, and Endorsements . POLICY PREMIUM & 3,593.00
PERSONAL ARTICLES POLICY FP-7942
AMENDATORY ENDORSEMENT FE-7749
LOSS SETTLEMENT ENDORSEMENT FE-3357

 

 

NOTICE: We have the option of repairing or . . oo,
replacing the lost or damaged property af our We will provide the insurance described in this policy in
cost, Ifwe agree to acash settlement, we will return for the premium and compliance with all applicable
pay you no more than our cost to replace the item. provisions of this policy.

Your policy consists of this page, any endorsements
and the policy form. PLEASE KEEP THESE TOGETHER.

FP-7070.3G

0616 251 |
N Prepared OT 26 2020 HENRIQUEZ INS AND FIN SVCS INC
954-613-1010

555-7020 9.1 (oM0G1q) Rev. 03-2002

| {|

19 ‘IPO:

OGT 26 2020
Case 1:21-cv-00786-ELR Document 9 Filed 03/26/21 Page 22 of 32

COLZTINUED FROM FRONT SIDE

PERSONAL ARTICLES POLICY

Class of Property pea of

 

Forms, Options, and Endorsements

 

 

otfo3sed
Rav, 07-2002
- Case 1:21-cv-00786-ELR Document9 Filed 03/26/21 Page 23 of 32

State Fa
. 2s, 59-CK-S034-0 (0617
= le *

FE-7749
(10/93)

AMENDATORY ENDORSEMENT

(Florida)
CONDITIONS
Suit Against Us, reference to “one year" is changed to ‘five
years”,

Loss Payment is replaced with the following:

Loss Payment, We will adjust all losses with you. We wil
pay you unless some other person is named in the policy or
is legally entitled to receive payment.,ss will be payable:

a. 20 days: after we receive your prbof of loss and reach
agreement with you; or

b. 60 days after we receive your proof of loss and;
(1)there is an entry of a final judgrient; or
(2)there is a filing of an appraisal award with us.

Cancellation is replaced with the following:.

Cancellation.

a, You may cancel (his policy at'any time by notifying ‘us in
writing of the date cancellation is to take effect. We may
waive. the requirement that the notice be in writing by
confirming the. date and time of cancallation to you in
writing.

b. We may: cancel this policy only forzhe reasons stated in
this condition. We will notify you in writing of the date
cancellation takes effect. This cancellation notica may be
delivered to: you, or mailed to sou at your mailing
address shown In the Declarations. Proof of mailing shall
be sufficient proof of notice:

(1) When you have not paid the premium, we may cancel

"at any time’ by notifying you at feast 10 days before C
the date cancellation takes effect.. This condition
applies whether the premium is payable to us or our
agent or under'any finance or credit plan.

(2)When this policy:has been in effect for less than 90
days and is nota renewal with vs, we may cancel for
any reason. We may canceltor any reason olher
than nonpayment of premium, by notifying you. at d
least 20 days before the datp cancellation takes
effect. If we cancel because you have not paid the
premium, we will notify you atSeast 10 days before
the date cancellation takes effect.

(3)When this. policy has. been-in effect for 90 days or
more, or at any time if itis a renewal with us; we may
cancel if there has been a: . =

(a) material misstatement;

(b)failure to: comply with underwriting requirements
established by us within 90 days of the date this
coverage takes effect;

(c) substantial change in the risk covered by this pol-
icy; or

(d) cancellation by us of all policies for a given class
of insureds. :

We.may cancel this policy by notifying you at least 45

days before the date cancellation takes effect,

(4)When this. policy is written for a period longer than
one year, we may cancel at anniversary if there has
een a:

(a) material misstatement;

(b)failure to comply with underwriting requirements
established by us within 90 days of the date this
coverage takes effect;

(c) substantial change in the risk covered by this pol-
icy; or =

(d) cancellation by us of all policies for a given class
of insureds,

We may cancel this policy by:notifying you at least 45
days before the date cancellation takes effect.

When this policy is cancelled, the premium for the period
from the date of cancellation to the expiration date will ba
refunded.

When you request cancellation, the return. premium will
be based on our rules for such cancellation. The return
premium may be less than a full pro rata refund, When
we cancel, the return premium will be pro rata,

. The return premium may not be refunded with the notice

of cancellation or. when the policy is returned-to us. In
such cases, we will refund it within a reasonable time
after the date cancellation takes effect,

Non-Renewal, reference .to-"30 days” is changed to “45 days”,

All other policy provisions apply.

FE-7749
(10/93)

o (CONTINUED)

19
Case 1:21-cv-00786-ELR Document9 Filed 03/26/21 Page 24 of 32

FE-3357
Page 1 of 1

FE-3357 LOSS:5ETTLEMENT ENDORSEMENT

Ww :
The following is added. {o the Loss Settlement provision of this policy:
Any property weypay for or replace becomes our properly.

FE-3357
©, Copyright, State Farm Mutual Automobile Insurance Company, 2014
Case 1:21-cv-00786-ELR Document 9 Filed 03/26/21 .Page 25 of 32
S$» State Farm’

 

State Farm®
Personal Articles

Policy

FP-7942

 
Case 1:21-cv-00786-ELR Document9 Filed 03/26/21 Page 26 of 32

a a

TABLE OF CONTENTS
DECLARATIONS

Your Name

Policy Period

Classes of Property

Amounts of Insurance

Deductibles

Beginning on Page

TABLE OF CONTENTS. oocscccsscccscsssscscssscscsseccsssecsessstssssscsssssceassuesesssneeesnnseessnniessssssessneseesnnneeonness 1
PROPERTY COVERED. ........cccccccccsescsessceseccssccsecceceeseeeseeeessceseseseseeneestaeeneeessesscsaeeseesaeensennanenags 2
TERRITORIAL LIMITS ........c..ccccccccecccesscesccesecsssccseeeeeessuerseeeeseceeseecnseseessansesesessesseessaeeneerenenanes 2
LOSSES INSURED AND LOSSES NOT INSURED W..000........eccccecccecceseeceeeseeeeeeeeeeeesneeeetneeeeenens 2
CONDITIONS.......cccccccccccccescecsceccecssecsecesccesecsssescecssecseeeseeseseeeneesseeseecseceseseeassasseessesasesseseasenaasnanes 3
SPECIAL CONDITIONS .........c.cccccccscecccesscescccsscesseseeceseesssseceeeeeeseesseessecnaeensaeseseaessaeeesensnennaeeaees 5
OPTIONAL POLICY PROVISIONS ..........ccccccccccsceseessecessesssseseeeeeensertestieeesesseseaeesasessesseeenaneraaas 6

FP-7942 1 Printed in U.S.A.
Case 1:21-cv-00786-ELR Document9 Filed 03/26/21 Page 27 of 32

— 7

PERSONAL ARTICLES POLICY

In this policy, "you" and "your" refer to the "named insured" . same household. "We", "us" and "our" refer to the Company
shown in the Declarations and the spouse if a resident in the shown in the. Declarations.
PROPERTY COVERED
‘ We cover the Classes of Property shown in the Declarations.
TERRITORIAL LIMITS
We cover the property described while it is covered only while within the United States and
anywhere in the world. However, Fine Arts are Canada.

LOSSES INSURED AND LOSSES NOT INSURED

We insure for accidental direct physical loss or damage to 2. Seizure or destruction under quarantine or customs
the property covered except loss or damage caused directly regulations.

or indirectly by any of the following. Such loss or damage is .
excluded regardless of any other cause or event which 3. Any order or law of a governmental or municipal

contributes concurrently or in any sequence to the loss or authority.
damage. 4. _ Risks of contraband, illegal transportation or trade.

1. War, including:
neers 5. Nuclear Hazard, meaning:

a. undeclared war;
B  didiwac a. any nuclear reaction, radiation or radioactive
wiwa 7 contamination, all whether controlled — or
c. _ insurrection; uncontrolled or however caused; and
d. rebellion; b. any effect of any of these.
e revolution; . - Loss caused by the nuclear hazard is not considered
f. _ warlike act by a military force or military personnel; loss caused by fire, explosion or smoke. Direct loss by
g destruction, seizure or use for a military purpose; fire resulting from the nuclear hazard is covered.
of 6. Mechanical breakdown, wear and tear, gradual
h. any effect of any of these. deterioration and inherent vice. ,
Discharge of a nuclear weapon will be deemed a 7. Vermin or insects.
warlike act even if accidental.
SPECIAL EXCLUSIONS
This policy does not apply: b. to property on exhibition at fairgrounds or on the
—_ . premises of national or international expositions,
1. if Fine Arts are covered: unless the premises are covered by this policy.
a. to damage caused by any repairing, restoration or 2. if Sports Equipment is covered:

Feteuning POSES a. to loss or damage caused by:

| _ _
|

Case 1:21-cv-00786-ELR Document 9 Filed 03/26/21 Page 28 of 32

(1) any process of refinishing, renovating or
repairing;

(2) dampness of atmosphere and/or extremes of
temperature;

(3) inherent defect or faulty manufacture;
(4) rust, fouling or-explosion of firearms;

b. to breakage, miarring, scratching, tearing, or
denting unless caused by fire, thieves or accidents
to conveyances;

c. to infidelity of Insured's employees or persons to
whom the covered property may be entrusted or
rented;

d. to loss or damage to:

(1) outboard . motors, boats
accessories;

(2) bicycles, their equipment or accessories; and

(3) equipment, clothing or accessories used in
connection with the game of golf.

if Stamp and Coin Collections are covered:

and/or _ their

~

a. to fading, creasing, scratching, tearing, thinning,
transfer of colors, inherent defect, dampness,
extremes of temperature gradual depreciation, or
damage from handling or being worked upon;

b. to disappearance of individual stamps, coins or
other items unless the item. is described and
scheduled with a specific amount of insurance, or if
the item is mounted in a volume and the page to
which it is attached is also lost;

c. _ to loss of or damage to property which is:

(1) in the custody of transportation companies
unless such shipments are made by railway
express or armored car. Shipments by mail
are covered only if made by registered mail or
insured parcel post; or

(2) not an actual part of a stamp, money or
numismatic collection.

d. to theft from any unattended automobile unless in
the custody of railway express, armored motor car
companies, or while being shipped by registered
mail or insured parcel post.

CONDITIONS

Conformity to State Law. When a policy provision is
in conflict with the applicable law of the State in which
this policy .is issued, the law of the State will apply.

Concealment or Fraud. This entire policy will be void
if, whether before or after a loss, you have intentionally
concealed or misrepresented a material fact or
circumstance relating to this insurance.

Loss Settlement. We have the option of repairing
or replacing the lost-or damaged property. Unless
otherwise stated in this policy, covered property
values will be determined at the time of loss or
damage. We will pay the cost of repair or
replacement, but not more than the smallest of the
following amounts:

a. the full amount of our cost to repair the
property to its condition immediately prior to
the loss or damage;

b. the full amount of our cost to replace the item
with one substantially identical to the item lost
or damaged;

c. any special limit of liability described in this
policy; or

d. the limit of liability applicable to the property.

Loss to a Pair or Set. In case of loss to a pair or

set we may elect to:

a. repair or replace any part to restore the pair or
set to its value before the loss; or

b. pay the difference between actual cash value
of the property before and after the loss.

Loss Clause. The amount of insurance under this
policy will not be reduced except for a total loss of a
scheduled item. We will refund the unearned premium
applicable to such item after the loss or you may apply

_
Case 1:21-cv-00786-ELR Document9 Filed 03/26/21 Page 29 of 32

it to the premium due for the replacement of the
scheduled item.

Appraisal. If you and we fail to agree on the amount of
loss, either one can demand that the amount of the loss
be set by appraisal. If either makes‘a written demand
for appraisal, each will select a competent, independent
appraiser and notify the other of the appraiser's identity
within 20 days of receipt of the written demand.

The two appraisers will then select a competent,
impartial umpire. If the two appraisers are unable to
agree upon an umpire within 15 days, you or we can
ask a judge of a court of record in the state of your
residence to select an umpire. The appraisers will then
set the amount of the loss. If the appraisers submit a
written report of an agreement to us, the amount agreed
upon will be the amount of the loss.

If the appraisers fail to agree within a reasonable time,
they will submit their differences to the umpire. Written
agreement signed by any two of these three will set the

amount of the loss. Each appraiser will be paid by the .

party selecting that appraiser. Other expenses of the
appraisal and the compensation of the umpire will be
paid equally by you and us.

Your Duties After Loss.
occurs, you must:

a. protect the property from further loss and take all
steps possible to minimize the loss. Expenses
incurred will be borne by you and us proportionate
to our respective interests;

b. report as soon as practicable in writing to us or our
agent any loss or damage which may become a
claim under this policy (In case of theft, the police
are also to be notified); and

c. file with us or our agent, within 90 days after
discovery of the loss, a signed sworn proof of loss.
This will state the facts and amount of the loss to
the best of your knowledge.

Examination Under Oath. You agree:

a. to be examined under oath and subscribe to the
same as often as we reasonably require;

b. that employees, members of your household or
others will be produced for examination under oath
to the extent that it is within your power to do so;

In case a covered loss

c. to produce, if requested, the remains of the
covered property; and

10.

11.

12.

13.

14.

d. to produce such records as we may need to verify
the claim and its amount, and to permit copies of
such records to be made if needed.

Suit Against Us. No action will be brought unless:

a. there has been compliance with the policy
provisions; and

b. the loss has become payable as specified in the
CONDITION entitled "Loss Payment’.

Any action must be started within one year after the
occurrence causing loss or damage.

Loss Payment. We will adjust all losses with you. We

- will pay you unless some other person is named in the

policy or is legally entitled to receive payment. Loss will
be payable 60 days after we receive your Proof of Loss

and:
a. wereach agreement with you;
b. _ there is an entry of a final judgment; or
c. thereis a filing of an appraisal award with us.

Subrogation. In the event of loss which we believe
may be collectible from others, we may pay in the form
of a loan to be repaid out of any recoveries from others.
You will cooperate in every way possible to: assist in
such recovery from others. We will, at our expense,
take over your rights against others to the extent of our
payment. .

No Benefit to Bailee. No person or organization
having custody of the property and to be paid for
services will benefit from this insurance.

Other Insurance. If at the time of loss or damage there
is other insurance available which would apply to the
property in the absence of this policy, the insurance
under this policy will apply only as excess insurance
over the other insurance.

Cancellation.

a. You may cancel this policy at any time by notifying
us in writing of the date cancellation is to take
effect.

b. We may cancel this policy only for the reasons
stated in this condition. We will notify you in
writing of the date cancellation takes effect. This
cancellation notice may be delivered to you, or
mailed to you at your mailing address shown in the
Declarations. Proof of mailing will be sufficient

proof of notice:
-

Case 1:21-cv-00786-ELR Document 9 Filed 03/26/21 Page 30 of 32

(1) When you have not paid the premium, we 15. Non-Renewal. We may elect not to renew this policy.
may cancel at any time by notifying you at We may do so by delivery to you, or mailing to you at
least 10 days before the date cancellation your mailing address shown in the Declarations, written
takes effect. This condition applies whether notice. The notice will be mailed or delivered at least
the premium is payable to us or to our agent 30 days before the expiration date of this policy. Proof
or under any finance or credit plan. of mailing will be sufficient proof of notice.

(2) When this policy has been in effect for less 16. Waiver or Change of Policy Provisions. A waiver or
than 60 days and is not a renewal with us, we change of any policy provision must be in writing by us
may cancel for any reason. We may cancel to be valid. Our request for an appraisal or examination
by notifying you at least 10 days before the will not waive any of our rights.
date cancellation takes effect. 17. Liberalization Clause. If we adopt a revision which

(3) When this policy has been in effect for 60 would broaden coverage under this policy without
days or more, or at any time if it is a renewal additional premium within 60 days prior to or during the
with us, we may cancel: policy period, the broadened coverage will immediately
(a) if there has been a_ material apply to this policy.

misrepresentation of fact which, if known 18. Newly Acquired Property. .

fercionor caused us not to Issue a. With respect to jewelry, furs, cameras and musical

instruments, we cover newly acquired property of a

(b) if the risk has changed substantially class already covered. Coverage will not exceed

since the policy was issued. 25% of the amount of insurance for that class of
We may cancel this policy by notifying you at property or $10,000, whichever is less. You must:
least 30 days before the date cancellation (1) report this newly acquired property to us
takes effect. within 30 days of acquisition; and

(4) When this policy is written for a period longer (2) pay the additional premium from the date
than one year, we may cancel for any reason acquired.
at anniversary. We may cancel by notifying b. With res ‘

. pect to fine arts, we cover newly acquired
ge ee eee S before the date property of this class if already covered. Coverage
' will not exceed 25% of the amount of insurance for
c. When this policy is cancelled by us, the premium - this class. You must: :
for the period from the date of cancellation to the (1) report this newly acquired properly to us

expiration date will be refunded. When you

request cancellation, the return premium will be within 30 days of acquisition; and

based on our rules for such cancellation. (2) pay the additional premium from the date
d. Sometimes the return premium is not refunded acquired.
with the notice of cancellation or when this policy is 19. Intentional Acts. If you or any person insured under
returned to us. In such cases, we will refund it this policy causes or procures a loss to property
within a reasonable time after the date cancellation covered under this policy for the purpose of obtaining
takes effect. insurance benefits then this policy is void and we will
not pay you or any other insured for this loss.
SPECIAL CONDITIONS
Fine Arts. You agree that the covered property will be a. we agree to pay you the full .value of the set as
packed and unpacked by competent packers. - shown on the schedule; and
We agree that the amount shown for each scheduled b. you agree to surrender the remaining items of the
item is the value of the item. set to us.
In case of the total loss of any item or items which are 2 Golfer's Equipment. Golfer's equipment includes golf
part of a set: clubs, golf clothing and golf equipment (not watches,
Case 1:21-cv-00786-ELR Document9 Filed 03/26/21 Page 31 of 32

jewelry and stock for. sale) which are your property.
Your other clothing is covered while in a locker located
in a building used in connection with the game of golf.

Golf balls are covered only if loss is caused by fire or
burglary. Burglary coverage applies only if the golf balls
are taken from within a building, room or locker by a
person making unlawful entry by force. There must be
visible marks of forced entry upon the premises.

Musical Instruments. You agree that no instrument
played for pay during the policy term will be covered.

‘ This condition applies unless changed by endorsement

and additional premium is paid-at our current rates.

Silverware. Pens, pencils, flasks, smoking implements
or accessories or items of personal adornment are not
covered as "Silverware".

Sports Equipment. In case of loss we will pay no
greater proportion of the loss than the amount of
insurance bears to the actual value of the property at
the time of loss.

Stamp and Coin Collections.
a. Wecover:

(1) postage stamps and other philatelic property
owned by or in custody or control of the
Insured. This includes the books, pages
and/or mountings used; and

(2) rare and current coins, medals, paper money,
bank notes, tokens of money and other
numismatic property owned by or in custody
or control of the Insured. This includes coin
albums, containers, frames, cards and display
cabinets in use with such collection.

b. In case of loss the amount payable will be
determined as follows: ,

(1) If loss is to a scheduled item we will pay no
more than: the amount shown.

(2) If loss is to scheduled property described as
pairs, strips, blocks, series, sheets, covers,
frames, cards or the like, we will pay in the
event of total loss no more than the amount
shown. In the event of a partial loss we will
pay no more than the cash market value of
the whole set less the cash market value of
the remainder at the time of loss. It is agreed
that if the property is covered for less than the
cash market value payment will be limited to
the proportion that the amount of insurance
bears to the cash market value. ©

(3) In all other cases of loss to covered property,
we will pay no more than the actual cash
market value of the property at the time of
loss. Payment will not exceed $250 for:

(a) one stamp, coin or other individual
article; or

(b) one pair, strip, block, series, sheet,
cover, frame, card or the like.

(4) We will not pay a greater proportion of a loss
on unscheduled property than the amount of
insurance on that unscheduled property bears
to the cash market value at the time of loss.

Cameras. You agree that no camera used for pay
during the policy term will be covered. This condition
applies unless changed by endorsement and additional
premium is paid at our current rates.

OPTIONAL POLICY PROVISIONS

Each Optional Provision applies only as shown in the
Declarations or Extension Certificate.

Option | - Inflation Coverage.

1.

|

This option will apply only to those classes of property
which indicate in the schedule that "Inflation Coverage
Applies".

The amount of insurance applicable to those classes of
property will be increased at the same rate as the
increase in the inflation coverage index shown in the
Declarations.

a. To find the limits on a given date:

(1) divide the index on that date by the index as
of the effective date of the inflation coverage
provision; then

(2) multiply the resulting factor by the amount of
insurance applicable to the property covered.

The limits of liability will not be reduced to less than the
amounts shown in the schedule.

b. If during the term of this policy, you:

(1) change the amount of insurance on any
property to which Inflation Coverage applies;

| _
Case 1:21-cv-00786-ELR Document 9 Filed 03/26/21 Page 32 of 32

7 a _

(2) add property to which “aflation Coverage set, We agree to pay you the full amount of the value of such

applies; pair or set as specified in the schedule (IN ACCORDANCE
the effective date of this Inflatica Coverage on that WITH THE LOSS SETTLEMENT CONDITION). You agree
‘property is changed to coincits with the effective — . fo surrender the rémaining item or items of the pair or set to
date of the change or addition. us.

_ Option Q - Broad Pair and Set Coversize. In the event of
the total loss of an item or items which2ece part of a pair or

IN WITNESS WHEREOF, this Sompany has executed and attested these presents; but this policy shall not be valid
unless countersigned by the duly authorized Agent of this Company at the agency hereinbefore mentioned.

HrgrnneM ae Secretary

The Board of Directors, in accordance with: Article Vi(c) of this Company's Articles of Incorporation, may from time to time distribute
equitably to the holders of the participating pricies issued by said Company such sums out of its earnings as in its judgment is proper.

President

 
